Darrell Hickman, Justice, dissenting. I would not give Ark. Code Ann. § 5-36-101(11)(B) (1987), the interpretation the majority does. It is ridiculous to say that a thief or one who knowingly buys stolen property can reduce the grade of his offense by getting credit for his illegal payment. We should not interpret statutes in a manner that will lead to absurd consequences. Dollar v. State, 287 Ark. 61, 697 S.W.2d 868 (1985). First of all, § 5-36-101(11)(B) was not designed for use in a theft by receiving case. The statute’s purpose becomes apparent only in the context of an ordinary theft situation. For instance, A, B and C are joint owners of property. If A converts the entire property to his own use, the grade of his offense is not determined by the total value of the property, but by the total value, less A’s own legal interest. He is given credit for his legitimate interest in the property. Similarly, if a person has leased a business machine for a one year period and at the end of one year fails to return the machine, he may deduct the consideration he legitimately paid in lease payments. The problem with using this statute in a theft by receiving case is that it can only come into play when the buyer’s interest or consideration paid are illegal. For example, if the buyer innocently purchases stolen goods, he simply has not committed the offense of theft by receiving. Ark. Code Ann. § 5-36-106(a) (1987). If he knowingly buys stolen goods, he has committed the offense and, the majority says, may deduct the amount he paid in the illegal transaction. Surely the legislature did not intend this serious breach of public policy. The majority opinion does not recognize the element of legality that is necessary to achieve consideration. Consideration is generally defined as a legal detriment to one contracting party that results in a corresponding legal benefit to another. Cronk v. State, 100 Misc. 2d 680, 420 N.Y.S.2d 113 (1979); see also Black’s Law Dictionary at 278. Contracts based on illegal consideration are void. Peay v. Pulaski County, 103 Ark. 601, 148 S.W. 491 (1912); see a/so 17 Am. Jur. 2d Contracts § 17. The alleged “consideration” the appellant gave in this case is not consideration in the eyes of the law, and the statute should not be read to say that it is. The majority tacitly recognizes this by failing to give the appellant credit for the marijuana he gave as “boot.” Strictly speaking, it was “consideration,” but obviously illegal. The same is true of money knowingly paid for stolen property. The appellant claims the jury should have been instructed that, if the defendant gave consideration for the property, the amount of the consideration should be deducted in determining the value of the stolen property. Whether he was innocent or guilty, the appellant was not entitled to that instruction. If he innocently bought the stolen property, he did not commit the offense with which he was charged; if he knowingly bought the property, any consideration he gave was illegal and should not be considered for his benefit. Hays, J., joins in the dissent.